NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 25 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RICHARD CAPRI,                                   No. 14-17211

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00417-RCJ-VPC

 v.
                                                 MEMORANDUM*
JAMES COX; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN Circuit Judges.

      Richard Capri, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and due process claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Capri’s deliberate

indifference claim because Capri failed to raise a genuine dispute of material fact

as to whether defendants Peery, Gedney, and Marr were deliberately indifferent in

treating his inguinal hernia. See id. at 1057-58 (a prison official is deliberately

indifferent only if he or she “knows of and disregards an excessive risk to inmate

health”; a mere difference of opinion is insufficient to establish deliberate

indifference (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Capri’s due

process claim because Capri failed to raise a genuine dispute of material fact as to

whether voluntary castration was a term of Capri’s plea agreement. See United

States v. Heredia, 768 F.3d 1220, 1230 (9th Cir. 2014) (“Plea agreements are

essentially contracts. We enforce their literal terms, construing any ambiguities in

the defendant’s favor.” (citation and internal quotation marks omitted)); Brown v.

Poole, 337 F.3d 1155, 1160 (9th Cir. 2003) (“The intent of the parties becomes

clear upon an examination of the language of the plea agreement and the conduct

of the parties during the plea colloquy.” (citation and internal quotation marks

omitted)).

      AFFIRMED.


                                           2                                     14-17211